Citation Nr: 0723291	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-08 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1990 to 
June 17, 1991.  His DD 214 indicates that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  His military occupational specialty was food service 
specialist.  He also had active duty training from February 
to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the September 2002 
rating decision, the RO denied entitlement to service 
connection for a bilateral foot disorder.  In the March 2004 
rating decision, the RO denied entitlement to service 
connection for PTSD.

In October 1999, the Board denied entitlement to service 
connection for tinea pedis (athlete's foot).  Subsequent to 
that decision the veteran was found to have heel spurs.  A 
claim based on a new diagnosis is a new claim decided without 
regard to the prior denial.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

In the March 2004 rating decision the RO also denied service 
connection for chronic obstructive pulmonary disease on the 
basis that evidence submitted was not new and material.  In a 
June 2005 statement, the veteran sought to re-open this 
claim.  He also submitted a claim for "Gulf War syndrome" 
and an increased (compensable) rating for a left wrist 
disability.  The RO has indicated that it is in the process 
of adjudicating these claims.  To the extent the RO is not 
currently adjudicating these claims; they are referred for 
such adjudication.

The issue of entitlement to service connection for a 
bilateral foot disability is remanded to the RO via VA's 
Appeals Management Center (AMC).  The veteran will be advised 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  A diagnosis of PTSD related to combat has been given.  


CONCLUSIONS OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Regarding the veteran's claim for entitlement to service 
connection for PTSD, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim for PTSD.  

Applicable laws and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Factual Background

The veteran's records show that he served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  He 
took part in the Defense of Saudi Arabia, Liberation and 
Defense of Kuwait and Southwest Asia Cease-Fire Campaign.

The veteran's official personnel file (OPF) reflects that he 
was assigned to the 1032d Transportation Company and had 
overseas service in Saudi Arabia as a part of Operation 
Desert Shield from January 1991 to May 1991.

The veteran's service medical records reflect no relevant 
abnormality.  

At a psychology consultation in December 2001 at a VA Medical 
Center (VAMC), the veteran reported a history of anxious 
symptoms that were related to his experiences in the Persian 
Gulf War.  The veteran had recurring nightmares specific to 
his involvement to the Persian Gulf.  He reported seeing many 
refugees starving and was haunted by the memories of starving 
children.  He also noted that his nightmares have increased 
since the events of September 11, 2001.

In February 2002, the veteran completed a PTSD questionnaire.  
He stated that between February and March 1991, he watched 
children die on the border of Iraq and Saudi Arabia at Rafha.  
He followed the 2nd division infantry through Iraq and saw 
dead, scorched bodies in trucks.  He also reported that in 
February 1991, he was in a mine field.

In an April 2004 letter, the veteran's private psychiatrist 
stated that the veteran had been transferred to his care in 
April 2003.  The veteran had been diagnosed with major 
depressive order, single episode, moderate and PTSD, chronic.

In an April 2004 statement, a First Sergeant, C.C. stated 
that he served alongside the veteran during Operation Desert 
Storm.  He reported that the veteran went on many missions 
with him into Iraq to help him with fuel haul missions.  He 
stated that driving into unmarked mine fields or other 
hostile areas with only an M-16 for protection was very 
disturbing for the veteran.

In a May 2004 statement, M.B., Staff Sergeant, 3rd Platoon, 
First squad leader, reported that the veteran assisted his 
platoon on several missions.  He confirmed that the veteran 
was part of a convoy of 10 trucks and 20 drivers that were 
used for fuel support on the first day of the ground war.  He 
stated that the convoy proceeded to another location and 
drove through black out conditions for 8 to 9 hours.  During 
this travel, they saw many dead soldiers as well as 
surrendering Iraqi soldiers.  They reached their location a 
few miles near Basra where they stayed for two days.  When 
they left that location, his vehicle followed a truck that 
hit a land mine which blew off its rear tires.  They were 
told to stay in their vehicles until the mines were cleared.  
During the night, they could hear large explosions from the 
mines detonating.  In the morning, they were lead through the 
cleared mine field.

Also in May 2004, G.B. stated that both he and the veteran 
were activated in 1990 for the Iraq War.  He stated that the 
veteran would volunteer for every mission he could.  

In a May 2004 letter, the veteran's wife stated that there 
had been a major change in the veteran since returning home 
from Desert Storm.  

In a June 2004 statement, the veteran reported that on 
several occasions, he volunteered to go on missions as an 
assistant driver into Iraq.  He stated that on two of these 
missions, he was in live mine fields.  Additionally, he went 
on a mission that was about a mile away from Basra.  He 
observed many dead Iraqi soldiers.  On return from this site, 
a lead truck they were following took a wrong turn and hit a 
land mine.  No one was hurt but they had to stay in the mine 
field overnight until it as cleared.  He stated that 
exploding mines kept them wondering what was next during the 
night.  The veteran also reported another occasion of being 
in a mine field as well as another occasion where the United 
States Air Force was dropping bombs on a mine field to clear 
it.

VA outpatient treatment records dated from February to 
October 2005; report that the veteran became tearful when 
talking about his Desert Storm operating experiences.  His 
reported symptoms of PTSD including nightmares, flashbacks, 
triggers, and autonomic hyperactivity.  The diagnosis was 
consistently reported as PTSD with mixed emotions.  In 
October 2005, the veteran continued to struggle with 
intrusive memories and nightmares related to his experiences 
in the military.  The examiner stated that the veteran had a 
preoccupation with occasional nightmares about service 
related experience in the military.  The veteran continued to 
experience residual symptoms in terms of nightmares, 
avoidance behavior, intrusive thoughts and anxiety with poor 
concentration.

In an April 2007 statement, D.M., the company commander 
during the veteran's service in the Gulf War stated that the 
veteran went on numerous missions into Kuwait and Iraq prior 
to and after the surrender of Iraq.

Analysis

The evidence demonstrates consistent diagnoses of PTSD.  That 
diagnosis has also been consistently attributed to in-service 
stressors.  Two of the three elements for service connection 
are thus satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat.

VA's General Counsel has provided guidance at to what 
constitutes combat. VAOPGCPREC 12- 99.  "The Board shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  Thus, GC 
opinions, like that cited above, are mandatory guidance that 
VA must follow.  38 U.S.C.A. § 7104(a), (c) (West 2002).

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," is that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with the 
enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999). 

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or military occupational specialties (MOSs).  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, but was stationed with a unit that 
was present while enemy attacks occurred, would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroboration in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).  

There must be some objective evidence (per Pentecost, 
"independent evidence") that the veteran participated in or 
was exposed to combat (buddy statements, notation in 
appellant's personnel record, contemporaneous letters from 
appellant to his family, etc.). 

The veteran reported that on several occasions, he 
volunteered to go on missions as an assistant driver into 
Iraq.  He stated that on two of these missions, he was in 
live mine fields.  The veteran has consistently included 
these stressors in his statements regarding his stressors.  
Various "buddy statements" from individuals who served 
alongside the veteran in Operation Desert Storm confirmed 
this duty and corroborated the veteran volunteering for a 
convoy that went through a mine field in Iraq.  Although 
there are no official reports specifically documenting the 
veteran's travel in a convoy through a mine field, the 
veteran has provided a consistent history and the "buddy 
statements" corroborate the alleged stressors.  

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Resolving reasonable doubt, in the 
veteran's favor the Board finds that the veteran did 
participate in combat.

A PTSD diagnosis has been given.  The PTSD diagnosis has been 
attributed to in-service combat.  Service department records 
and "buddy statements" support a finding that the veteran 
involved in combat.  Thus, the evidence supports the grant of 
service connection for PTSD.  38 C.F.R. §§ 3.304(f).  
Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, VA outpatient treatment records show current 
findings of heel spurs.  Service comrades have reported that 
they were aware that the veteran had foot problems during his 
service in the Gulf War.  The veteran has reported a 
continuity of symptomatology since service.  An examination 
is needed to obtain a competent opinion as to whether any 
current foot problem is related to service.

Accordingly, this case is remanded for the following:

1.  Afford the veteran a VA orthopedic or 
podiatry examination to determine whether 
he has a current foot disability related 
to service.  The examiner should review 
the claims folder.  

After examining the veteran, considering 
his statements, and reviewing the claims 
folder; the examiner should provide an 
opinion as to whether any current foot 
disability at least as likely as not (50 
percent probability or more) had its 
onset during service, or is otherwise 
related to a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

The examiner should also opine as to 
whether there are signs or symptoms of an 
undiagnosed illness involving the feet.  
If so, the examiner should describe all 
manifestations of that illness.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


